                                                                                     9/25/2019
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 BULL MOUNTAIN SANITATION,                      CV 18-147-SPW-TJC
 LLC.,

                     Plaintiff,
                                                ORDER STRIKING FILING
 vs.

 ALLIED WASTE SERVICES OF
 NORTH AMERICA, L.L.C., d/b/a
 REPUBLIC SERVICES OF
 MONTANA, and BAYSIDE
 DISPOSAL, INC., d/b/a DISPOSAL
 SERVICE OF MONTANA,

                     Defendant.

       Plaintiff filed a Notice of Serving Subpoena. (Doc. 29.) Upon reviewing

the filing, the Court notes that Plaintiff failed to adhere to Local Rule 26.2(a)

“Filing Prohibited,” which states:

       Pursuant to Fed. R. Civ. P. 5(d)(1), initial disclosures under Fed. R. Civ.
       P. 26(a)(1)(A), depositions, interrogatories, requests for documents,
       requests for admissions, answers, responses, and objections, expert
       disclosures, expert reports, notices of deposition, notices of service of
       subpoena, and certificates or notices indicating service of discovery
       documents on opposing parties are not routinely filed. (Emphasis
       added.)

L.R. 26.2(b) excepts subsection (a), but only if a motion is filed relating to

discovery. Here, no motion was filed relating to discovery but instead a notice of

serving subpoena.
      Adherence to L.R. 26.2 allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required.

      Accordingly, IT IS ORDERED that Plaintiff’s Notice of Serving Subpoena

is rejected and shall be stricken from the record.

      DATED this 25th day of September, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
